Citation Nr: 1616974	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  09-02 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, to include a compensable rating earlier than April 2012.

2.  Entitlement to a disability evaluation in excess of 30 percent for psoriasis.

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to October 1999 and from July 2005 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The claims file was subsequently transferred to the New York, New York VA RO.  The rating decision denied the Veteran's petition to reopen her claims for service connection for a low back disability and a bilateral knee disability; service connection for an acquired psychiatric disorder; and increased ratings for bilateral hearing loss, a left ankle disability, varicose veins, and psoriasis.

In a May 2014 decision, the Board reopened the claims of service connection for a low back disability, and right and left knee disabilities.  The Board denied entitlement to higher disability ratings for a left ankle fracture and varicose veins of the right thigh.  The Board remanded the issues of service connection for low back disability, right and left knee disabilities, and a psychiatric disorder, and entitlement to higher disability ratings for bilateral hearing loss and psoriasis to the agency of original jurisdiction (AOJ) for additional development.  Pursuant to the Board's Remand, the AOJ scheduled the Veteran for appropriate VA examinations and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268(1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

In a December 2012 rating decision, service connection for adjustment disorder with mixed anxiety and depressed mood was granted.  This action constitutes a full grant of the benefits sought, and this claim is no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of an increased rating for psoriasis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to April 16, 2012, the service-connected bilateral hearing loss is shown to have been manifested by hearing acuity measured at Levels II, III, and IV in the right ear and Levels I and III in the left ear.  

2.  From April 16, 2012, the service-connected bilateral hearing loss is shown to have been manifested by hearing acuity measured at Level VI in the right ear and Level III in the left ear.  

3.  In active service from June 1988 to September 1988, the Veteran was treated for bilateral knee pain, patellofemoral syndrome was diagnosed, and the symptoms resolved with physical therapy; in June and July 1995, the Veteran was treated for right knee ligament strain and the symptoms were shown to have resolved; examination of the lower extremities was normal upon separation examination in March 1999 and there is no evidence of treatment or diagnosis of a knee disability during the second period of service from July 2005 to May 2006.    

4.  The Veteran did not have chronic symptoms of right or left knee disabilities to include osteoarthritis in active service or continuous or recurrent symptoms since service separation, and the osteoarthritis of the left and right knees did not manifest within one year of service separation. 
 
5.  The evidence of record makes it less likely than not that the Veteran's current osteoarthritis of the left and right knees is related to disease or injury or other event in active service.  

6.  In active service from June 1988 to September 1988, the Veteran was treated for low back pain, lumbosacral strain was diagnosed, and the symptoms were shown to have resolved with physical therapy; examination of the spine was normal upon separation examination in March 1999 and there is no evidence of treatment or diagnosis of a low back disability during the second period of service from July 2005 to May 2006.    

7.  The evidence of record makes it less likely than not that the Veteran's current low back disability is related to disease or injury or other event in active service. 


CONCLUSIONS OF LAW

1.  Prior to April 16, 2012, the criteria for the assignment of a compensable disability rating for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  From April 16, 2012, the criteria for the assignment of a disability rating in excess of 10 percent for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  The criteria for service connection for a left knee disability to include osteoarthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2015).
 
4.  The criteria for service connection for a right knee disability to include osteoarthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claims.  Neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  Private medical records identified by the Veteran are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  The Veteran did not identify any VA treatment of the service-connected bilateral hearing loss or the claimed back and knee disabilities.  

The Veteran underwent VA examinations in 2006, 2010, and 2012 to obtain medical evidence as to the nature and severity of her service-connected hearing loss.  The Board finds that the VA examinations are adequate for rating and adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners carefully examined the Veteran.  The examination reports are accurate and fully descriptive.  Opinions as to whether the service-connected disabilities cause any functional loss and as to the effects of the disabilities on the Veteran's ordinary activity and occupational impairment were provided.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations of the service-connected disabilities.  

The Veteran underwent VA examinations in 2012 to obtain medical evidence as to the nature and etiology of the claimed knee and low back disabilities.  The VA examinations and medical opinions are adequate because the examinations were performed by a medical professional based on review of claims file and a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner indicated that he was unable to provide an opinion as to whether the claimed disabilities were related to active service without resorting to speculation.  The Court of Appeals for Veterans Claims found that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  In this case, the Board finds that the VA examiner provided reasons for the opinion.  As such, the Board finds the opinion to be adequate. 

The Board finds that the VA examinations and opinions, as a whole, are adequate for adjudication purposes.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.



2.  Increased Disability Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. §4.85, Diagnostic Code 6100.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.

For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.

For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected bilateral hearing loss prior to April 16, 2012 and is against the assignment of a disability rating in excess of 30 percent from April 16, 2012

Upon VA audiometric evaluation in October 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
35
35
45
LEFT
N/A
25
15
5
5

The average puretone threshold was 38.75 decibels in the right ear and 12.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 94 percent in the left ear.     

The findings of the October 2006 evaluation translates to level IV hearing loss in the right and level I hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Upon private audiometric evaluation in December 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
45
45
55
LEFT
N/A
20
10
20
15

The average puretone threshold was 46.25 decibels in the right ear and 16.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 96 percent in the left ear.     

The findings of the December 2008 evaluation translates to level II hearing loss in the right and level I hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  



Upon VA audiometric testing in February 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
35
35
45
LEFT
N/A
20
10
10
10

The average puretone threshold was 38.75 decibels in the right ear and 12.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 74 percent in the right ear and 96 percent in the left ear.     

The findings of the February 2010 evaluation translates to level IV hearing loss in the right and level I hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Upon VA audiometric testing in July 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
40
50
50
LEFT
N/A
15
10
15
15

The average puretone threshold was 45 decibels in the right ear and 13.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 80 percent in the left ear.     

The findings of the July 2010 evaluation translates to level III hearing loss in the right and level III hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Upon VA audiometric testing in April 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
40
45
55
LEFT
N/A
20
15
20
15

The average puretone threshold was 46.25 decibels in the right ear and 17.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 52 percent in the right ear and 76 percent in the left ear.     

The findings of the April 2012 evaluation translates to level VI hearing loss in the right and level III hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a 10 percent rating and no higher under Table VII of the rating schedule.  Therefore, a 10 percent disability evaluation and no higher is warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The RO assigned the 10 percent rating for the bilateral hearing loss from April 16, 2012 the date of this evaluation.  

Regarding the functional effect the hearing loss has on the Veteran's occupation, the February 2010 VA examination report noted that the hearing loss had a significant impact on the Veteran's ability to work in that the Veteran had hearing difficulty.  The April 2012 VA examination report indicates that the hearing loss had a significant impact on the Veteran's ability to work because the severity of the right ear hearing loss caused difficulty in localizing sound or hearing speech with background noise.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA audiologist recommended hearing aids, but noted that the Veteran was not interested.  

Therefore, on this record, a compensable disability rating is not warranted for the bilateral hearing loss under Diagnostic Code 6100 prior to April 16, 2012 and a rating in excess of 10 percent is not warranted from April 16, 2012.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Accordingly, on this record, the claim of an increased rating for bilateral hearing loss must be denied.

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected bilateral hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's bilateral hearing loss reasonably describe and assess her disability levels and symptomatology.  The Veteran's symptoms are contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate to rate the disability.  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

3.  Service Connection For Low Back and Knee Disabilities

Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Analysis: Service Connection for Left and Right Knee Disabilities

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current left and right knee disabilities are not related to injury or event in active service. 

Service treatment records show that on enlistment examination in June 1987, examination of the knees was normal.  The Veteran had no knee complaints.  Service treatment records show that in June 1988, the Veteran sought medical treatment for knee pain.  She reported having knee pain for three to four months.  X-ray examination of the knees was within normal limits.  The assessment was patellofemoral syndrome.  She was referred to physical therapy.  The June 1988 physical therapy treatment records indicate that the Veteran reported having bilateral knee pain.  The provisional diagnosis was patellofemoral misalignment.  The Veteran indicated that she had knee pain for six weeks and it was constant.  She reported no trauma or history of knee pain.  She stated that the knee pain started with the running program.  The assessment was patellofemoral pain secondary to malalignment and running.  The Veteran was placed on a physical therapy program.  A July 1988 followup physical therapy record indicates that the Veteran reported that the patellofemoral syndrome had improved, she no longer needed physical therapy, and she could do physical therapy exercises on her own.  Physical examination of the knees revealed no edema, effusion, or pain.  The assessment was improving patellofemoral pain.  The Veteran was discharged from physical therapy because her goals were met.  

The Veteran underwent an orthopedic consult in September 1988.  It was noted that she had a history of knee pain for three or four months and the pain was worse with walking and running.  She had no history of trauma.  It was noted that she had transitory pain with getting up from chairs, running, or climbing stairs.  Physical examination revealed a hypermobile patella, right greater than left.  There was no subluxation.  X-ray examination was within normal limits.  The diagnosis was patellofemoral syndrome.  The service treatment records show no additional treatment of the knees until June 1995.  A July 1992 service examination indicates that examination of the lower extremities was normal.  The Veteran had no knee complaints.   

A June 1995 service treatment record indicates that the Veteran reported having pain in the right knee for 5 days.  It was noted that she fell and hit her right knee on grass.  The knee was swollen and she could not straighten it.  The assessment was ligament strain in the right knee.  A June 1995 followup record indicates that the Veteran was feeling better but she still needed crutches. The assessment was tendonitis and possible meniscal injury.   A July 1995 followup treatment record indicates that the Veteran reported that the right knee was still sore but was getting better.  

The March 1999 separation examination indicates that examination of the lower extremities was normal.  The Veteran denied having arthritis, bursitis, or rheumatism; bone, joint, or other deformity; or a trick or locked knee.  The Veteran separated from active service in October 1999.  

The Veteran had a second period of active service from July 2005 to May 2006.  Service treatment records for this time period do not show any treatment, complaints, or diagnosis of a right or left knee disability.   

The Board finds that the weight of the competent and credible evidence establishes that the right and left knees were normal upon separation from service in October 1999.  The service treatment records show that the Veteran was treated for knee pain from June 1988 to September 1988 and for right knee strain from June 1995 to July 1995, but the knee pain and right knee strain resolved and the right and left knees were normal upon separation examination in March 1999.  The VA examiner who performed the April 2012 VA examination reviewed the service treatment records and concluded that the knee symptoms were transient.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not have a right or left knee injury or diagnosis during her second period of service.  

There is no competent evidence of record showing a diagnosis of left or right knee arthritis compensable to 10 percent within one year from service separation in either October 1999 or May 2006.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.307(a) is not warranted.  The evidence of record shows that the first evidence of a diagnosis of left and right knee osteoarthritis is in October 2008.  The April 2012 VA examination report indicates that the first evidence of arthritis in the left and right knees was in 2008 based upon the private MRI dated in October 2008.  Private treatment records show a diagnosis of chondromalacia patella in October 2008.    

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of left and right knee arthritis in service or since service separation.  The first clinical evidence of knee arthritis is 2008, two years after the Veteran's second period of military service.  The Veteran first alleged having chronic knee symptoms upon VA examination in April 2012.  However, the service medical evidence discussed in detail above, shows that the Veteran's right and left knee symptoms resolved in active service.  Service treatment records show that the Veteran had right and left knee pain from June 1988 to September 1988 which resolved and she had no further complaints until an injury to the right knee in June 1995.  In 1995, the Veteran was treated for the right knee ligament strain in June 1995 and July 1995 and the symptoms resolved.  There is no evidence of knee symptoms for the remaining first period of service or during the second period of service.  Private medical records show that the Veteran was limping from a knee injury in July 2008; this is over two years after separation from her second period of service.  As noted, an October 2008 MRI of the knees detected osteoarthritis.    

The Board notes that the Veteran filed her initial claim for service connection for a bilateral knee disability in 2000 and the claim was denied because there was no evidence of a current disability.  The Veteran made a general assertion that she had a bilateral knee disability but did not provide any lay or medical evidence as to symptoms and no competent evidence as to a current diagnosis.  See the September 2000 rating decision.  The Veteran filed a claim to reopen service connection for a bilateral knee disability in June 2006; she only made a general assertion that she had a bilateral knee disability.  As noted above, the Veteran first made the lay assertion that she had knee pain in 1988 or 1989 in service upon VA examination in April 2012.  

The Board finds that the Veteran's statements that she had chronic or recurrent knee symptoms in service and since service to have limited credibility and, therefore, limited probative value.  The lay statements are not supported by the service treatment records and medical evidence generated at the time of active service and after active service.  The Veteran's lay statements are general and lack detail.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, this inconsistency of report, combined with the lack of detail and support by the evidence of record renders the Veteran's assertions not probative, and no weight will be afforded to them.  The Board finds that the service medical evidence and post service medical evidence show a lack of chronic or continuous knee symptoms in service and since service.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted. 

The weight of the competent and credible medical evidence shows that the current right and left knee disabilities to include osteoarthritis first manifested after active service and there is no competent evidence that relates the knee disabilities to active service.  The Veteran underwent a VA examination in April 2012.  The VA examiner reviewed the claims file, solicited of history of symptomatology from the Veteran, and an examination of the Veteran.  The VA examiner indicated that he was unable to provide an opinion as to whether the claimed knee disabilities were related to active service without resorting to speculation.  The VA examiner indicated that the Veteran had osteoarthritis of the bilateral knees which was diagnosed in 2008.  The VA examiner stated that the Veteran's problems with her knees were considered transient while in service and the separation examination was negative and there is no evidence of any problems with the knees since discharge from service until 2008.  The VA examiner indicated that hence, he could not provide an opinion as to whether the Veteran's current knee condition was related to service without resorting to mere speculation.  The Court found that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  In this case, the Board finds that the VA examiner provided reasons for his inability to provide an opinion.  Namely that there is no competent medical evidence of record indicating that the current left and right knee disabilities are related to injury or other event in active service.  

The Veteran herself has made the general assertion that the knee disabilities are related to active service.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of arthritis or other orthopedic disability falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  The evidence does not establish that the Veteran has medical expertise.  The Veteran has not provided or identified any medical evidence to support her contentions of medical nexus.  There is no competent medical evidence of record indicating that the current knee disabilities were incurred in active service or are medially related to injury, disease or other event in active service.  

As such, service connection is denied. 

Analysis: Service Connection for a Low Back Disability.

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current low back disability is not related to injury or event in active service. 

Service treatment records show that on enlistment examination in June 1987, examination of the spine was normal.  The Veteran had no back complaints.  Service treatment records show that in June 1988, the Veteran sought medical treatment for low back pain.  She reported having experienced low back pain for two or three weeks.  The assessment was lumbar pain.  She was referred to physical therapy.  Another June 1988 service treatment record notes that the Veteran had a lumbosacral strain.  She reported having experienced low back pain for approximately two to four weeks, but denied having experienced any trauma, and she had started a new physical training program three months ago.  Physical examination revealed tenderness of the back and full range of motion.  

The June 1988 physical therapy treatment records indicate that the Veteran reported having low back pain that was intermittent. She denied having a significant history of low back pain.  The provisional diagnosis was muscular low back pain.  The assessment was low back pain was possibly related to LCD and aggravated by running.  The Veteran was placed on a physical therapy program.  A July 1988 followup physical therapy record indicates that the Veteran reported that the low back pain was 80 to 90 percent better.  Physical examination revealed full range of motion of the low back in all directions and no tenderness to palpation.  The Veteran reported that she no longer needed physical therapy, and she could do physical therapy exercises on her own.  The assessment was resolving back pain.  The Veteran was discharged from physical therapy because her goals were met.  The service treatment records show no additional treatment of the low back.  A July 1992 service examination indicates that examination of the spine was normal.  The Veteran had no back complaints.   

The March 1999 separation examination indicates that examination of the spine was normal.  The Veteran denied having arthritis, bursitis, or rheumatism; bone, joint, or other deformity; or recurrent back pain or injury.  The Veteran separated from active service in October 1999.  

The Veteran had a second period of active service from July 2005 to May 2006.  Service treatment records for this time period do not show any treatment, complaints, or diagnosis of a low back disability.   

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's low back was normal upon separation from service in October 1999.  The service treatment records show that she was treated for low back pain from June 1988 to September 1988 and lumbosacral strain and back pain, but the medical evidence shows that the back pain resolved and the spine was normal upon separation examination in March 1999.  The VA examiner who performed the April 2012 VA examination reviewed the service treatment records and concluded that the low back symptoms were transient.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not have a low back symptoms, injury, or diagnosis during her second period of service.  

There is no competent evidence of record showing a diagnosis of arthritis of the low back or spine.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.307(a) or 38 C.F.R. § 3.303(b) is not warranted.  

The evidence of record shows a diagnosis of lumbosacral strain upon VA examination in April 2012.  Such a lengthy time interval between service and the earliest post service clinical documentation of the symptoms or disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic or recurrent symptoms of low back pain in service or since service separation.  The Veteran first alleged having chronic low back pain since 1988 and 1989 at a VA examination in April 2012.  However, the service medical evidence discussed in detail above, shows that the Veteran's low back pain resolved in active service.  Service treatment records show that the Veteran had low back pain from June 1988 to September 1988 which resolved and she had no further complaints of a back pain.  There is no evidence of low back symptoms for the remaining first period of service or during the second period of service.  Private medical records do not document low back symptoms.  

The Board notes that the Veteran filed her initial claim for service connection for a low back disability in 2000 and the claim was denied because there was no evidence of a current disability.  The Veteran made a general assertion that she had a low back disability but did not provide any lay or medical evidence as to symptoms and no competent evidence as to a current diagnosis.  See the September 2000 rating decision.  The Veteran filed a claim to reopen service connection for a low back disability in June 2006; she only made a general assertion that she had a low back disability.  As noted above, the Veteran first made the lay assertion that she had low back in 1988 or 1989 in service upon VA examination in April 2012.  

The Board finds that the Veteran's statements that she had chronic or recurrent knee symptoms in service and since service to have limited credibility and, therefore, limited probative value.  The lay statements are not supported by the service treatment records and medical evidence generated at the time of active service and after active service.  The Veteran's lay statements are general and lack detail.  See Caluza, supra.  Here, and for the same reasons as discussed above, the inconsistency of the Veteran's report, combined with the lack of detail and support by the evidence of record renders the Veteran's assertions not probative, and no weight will be afforded to them.  The Board finds that the service medical evidence and post service medical evidence show a lack of chronic or recurrent low back symptoms in service and since service.  

The weight of the competent and credible medical evidence shows that the current lumbosacral strain first manifested after active service and there is no competent evidence that relates the low back disability to active service.  The Veteran underwent VA examination in April 2012.  The VA examiner reviewed the claims file and a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The VA examiner indicated that he was unable to provide an opinion as to whether the claimed low back disability was related to active service without resorting to speculation.  The VA examiner stated that the Veteran's problems with her back were considered transient while in service and the separation examination was negative and there is no evidence of any problems with the low back since discharge from service until 2008.  The VA examiner indicated that hence, he could not provide an opinion as to whether the Veteran's current low back condition was related to service without resorting to mere speculation.  There is no competent medical evidence of record indicating that the current lumbosacral strain is related to injury or other event in active service.  

The Veteran herself has made the general assertion that the knee disabilities are related to active service.  However, the Veteran, as a lay person, is not competent to provide a medical opinion as to the etiology and onset of a low back disability or other orthopedic disability.  See Jandreau; supra and Kahana, supra.  The evidence does not establish that the Veteran has medical expertise.  The Veteran has not provided or identified any medical evidence to support her contentions of medical nexus.  There is no competent medical evidence of record indicating that the current lumbosacral strain was incurred in active service or is medially related to injury, disease or other event in active service.  

Accordingly, on this record, the evidence is found to preponderate against the claim for service connection for a low back disability.  Therefore, service connection is denied. 


ORDER

A higher disability rating for the service-connected bilateral hearing loss is denied.   

Service connection for a left knee disability is denied.

 Service connection for a right knee disability is denied.

Service connection for a low back disability is denied. 


REMAND

Review of the record shows that the Veteran receives treatment for the service-connected psoriasis at VA but only VA treatment records dated to July 2010 are of record.  The AOJ should obtain the VA treatment records for treatment of the service-connected psoriasis dated from July 2010 to present especially in light of the April 2012 VA examiner referring to such records in the VA medical opinion.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that an examination is necessary to ascertain the nature and current severity of the service-connected psoriasis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records showing treatment for the service-connected psoriasis from the VA Healthcare System dated from July 2010 to the present.

2.  Schedule the Veteran for a VA examination to determine nature and current severity of the service-connected psoriasis.  

3.  Readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


